Exhibit 10.1 BRIDGELINE DIGITAL, INC. AMENDMENT # 2 TO 10% SECURED SUBORDINATED CONVERTIBLE NOTES THIS AMENDMENT #2 TO 10% SECURED SUBORDINATED CONVERTIBLE NOTES (this “ Amendment ”) is made as of June 17, 2016, by and among Bridgeline Digital, Inc., a Delaware Corporation (the “ Company ”) and the holders of the Notes (defined below). All capitalized terms used but not defined herein shall have the meaning set forth in the Purchase Agreement (defined below). WHEREAS, the Company has previously issued certain 10% Secured Subordinated Convertible Notes (the “ Notes ”) to the Holders pursuant to a Note Purchase Agreement between the Company and the Holders, dated as of September 30, 2013, amended on November 6, 2013 and as further amended on December 21, 2015(the “ Purchase Agreement ”); WHEREAS, the Notes were issued in two closings on September 30, 2013 and November 6, 2013 and each Note, as amended, currently matures March 1, 2017; WHEREAS, the Conversion Price (as defined in the Notes) is currently equal to $6.50 per share, as adjusted; WHEREAS, the Company and the Holders of sixty-seven percent (67%) of the outstanding principal amount under the Notes desire to amend the Notes to decrease the Conversion Price from $6.50 per share to $0.75 per share for a period of forty-five (45) days to incentivize Holders to convert their Notes into shares of the Company’s Common Stock. NOW, THEREFORE, in consideration of the promises and the mutual covenants and obligations contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Holders agree as follows: 1. Amendment s . Each of the Notes is hereby amended as follows: Section 4(d) shall be deleted and replaced with the following: “For a period of forty-five days following the date of this Amendment, the Conversion Price in effect on any Conversion Date during such forty-five (45) day period shall be equal to $0.75, subject to adjustment herein, and thereafter, the Conversion Price in effect on any Conversion Date shall be equal to $6.50, subject to adjustment herein (in each case, the “ Conversion Price
